oOo mA ND OH BW PO

NO NY VY NY WN HO KN KN RO RR Ree eRe oe ee ee —=e
oOo ND nN BP WD NY SY& DOD OO WA DWN BR WH PO KF OC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARK R. FRISBY, Case No. 5:19-cv-01249-DSF (MAA)
Plaintiff, MEMORANDUM DECISION AND
ORDER DISMISSING COMPLAINT
Vv. WITH LEAVE TO AMEND
THE STATE OF CALIFORNIA
DEPARTMENT OF JUSTICE,
Defendant.

 

 

 

 

I. INTRODUCTION

On July 8, 2019, Plaintiff Mark. R. Frisby (“Plaintiff”), proceeding pro se,
filed a Complaint alleging violations of his civil rights pursuant to 42 U.S.C. § 1983
(“Section 1983”). (Compl., ECF No. 1.) The Court has screened the Complaint as
prescribed by 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2)(B). For the reasons
stated below, the Complaint is DISMISSED WITH LEAVE TO AMEND.
Plaintiff is ORDERED to, within thirty days after the date of this Order, either:
(1) file a First Amended Complaint, or (2) advise the Court that Plaintiff does not
intend to file a First Amended Complaint.
Hl

 
Oo AN DD A FB WY LPO Fe

YN NY VY NY NY NY KN PRR Rm ei ee ee ee a
oN DM PFW YD KH DO wOnH DMN BW BH KF CO

 

 

Il, ALLEGATIONS IN THE COMPLAINT

The Complaint is filed against The State of California Department of Justice,
in its official capacity “DOJ” or “Defendant”). (Compl. 3.)!

The Complaint and attached exhibits” contain the following allegations and
claims: Defendant subjected Plaintiff to extended periods of isolation and abuse in
an attempt to elicit a confession from Plaintiff. (Id. at 5—6.) Specifically,
Defendant denied Plaintiff clothing, showers, hygiene products, food, and sleep.
Ud. at 5, 18.) Plaintiff was held in his cell “without being let out once and often for
up to three days without water for over 100 days straight.” (/d. at 18.)

In addition, Defendant “made threats of sexual assault and genital mutilation”
to Plaintiff. (7d. at 5.) An unnamed jail-based treatment employee sexually
harassed Plaintiff. (/d. at 12.) County jail psychiatrist Ruiz “ordered that [Plaintiff]
be kept naked in his cell for months at a time and constantly threatened [Plaintiff]
with genital mutillation [sic].” (Jd. at 18.)

Defendant also misdiagnosed Plaintiff with multiple mental illnesses. (dd. at
5.) Plaintiff “was wrongfully accused of having a deteriorating mental state and
was subject to misdiagnosis by state employees ... .” (Id. at 12.) Plaintiff suffered
threats of false medication and recommendations to a state mental institution. (d.)

Finally, Defendant denied Plaintiff an attorney, access to reading and writing

material, and legal resources. (Id. at 5, 12.)

 

' Citations to pages in docketed documents reference those generated by CM/ECF.

* Documents attached to a complaint are part of the complaint and may be
considered in determining whether the plaintiff can prove any set of facts in support
of the claim. Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987).

Attached to the Complaint as “evidence in support of Civil Rights Complaint” are
Plaintiff's state Petition for Writ of Habeas Corpus and evidence in support thereof.
(See Compl. 9-120.) From these attachments, the Court summarizes only
allegations that potentially are relevant to Plaintiff's Section 1983 claims.

2

 
o Oo ND DN WA BP WW HN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Based on these allegations, Plaintiff asserts the following claims: (1) right to
remain silent; (2) right to an attorney; (3) right to a fair trial; (4) rights to life,
liberty, and the pursuit of happiness; (5) Eighth Amendment; (6) Fifth Amendment;
and (7) First Amendment. (Jd. at 5.)

Plaintiff seeks the following remedies: (1) reversal of his conviction;

(2) monetary compensation ($200 million for lost wages and $1 billion for sexual

harassment); and (3) $200 million in punitive damages. (Jd. at 6.)

Il, LEGAL STANDARD

Federal courts must conduct a preliminary screening of any case in which a
prisoner seeks redress from a governmental entity or officer or employee of a
governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
pauperis (28 U.S.C. § 1915(e)(2)(B)). The court must identify cognizable claims
and dismiss any complaint, or any portion thereof, that is: (1) frivolous or malicious,
(2) fails to state a claim upon which relief may be granted, or (3) seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b),
1915(e)(2)(B).

When screening a complaint to determine whether it fails to state a claim
upon which relief can be granted, courts apply the Federal Rule of Civil Procedure
12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
(9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). “Dismissal under Rule 12(b)(6) is
appropriate only where the complaint lacks a cognizable legal theory or sufficient
facts to support a cognizable legal theory.” Hartmann v. Cal. Dep’t of Corr. &
Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo v. Centinela
Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).

//

 
oC Aa ND A BR WD LVN

No NH YY WN HD PPO NN DP HNO Re Hy Re Re ee ee
oO ND WH BP WY PY KH DOD O OH AIT DH vA BP WW HN #F OO

 

 

Rule 12(b)(6) is read in conjunction with Federal Rule of Civil Procedure
8(a) (“Rule 8”), “which requires not only ‘fair notice of the nature of the claim, but
also grounds on which the claim rests.”” See Li v. Kerry, 710 F.3d 995, 998 (9th
Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007)). In
reviewing a motion to dismiss, the court will accept the plaintiff's factual
allegations as true and view them in the light most favorable to the plaintiff. Park
v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Although “detailed factual
allegations” are not required, “[t]hreadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). “Conclusory allegations of law . . . are insufficient to
defeat a motion to dismiss.” Park, 851 F.3d at 918 (alteration in original) (quoting
Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001)). Rather, a complaint
must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
570). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 663. “If there are two alternative
explanations, one advanced by defendant and the other advanced by plaintiff, both
of which are plausible, plaintiff's complaint survives a motion to dismiss under
Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Plaintiff's
complaint may be dismissed only when defendant’s plausible alternative
explanation is so convincing that plaintiff's explanation is implausible.” Id.

Where a plaintiff is pro se, particularly in civil rights cases, courts should
construe pleadings liberally and afford the plaintiff any benefit of the doubt.
Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). “[B]efore dismissing a
pro se complaint the district court must provide the litigant with notice of the
deficiencies in his complaint in order to ensure that the litigant uses the opportunity

to amend effectively.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)
4

 
Oo AN DH ON BP W PO

NO NH KN BD DP BR DD NR i ea a a a
oY RREBERBNBVERRDRZGTERBExS

 

 

(quoting Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)). A court should
grant a pro se plaintiff leave to amend a defective complaint “unless it is absolutely
clear that the deficiencies of the complaint could not be cured by amendment.”
Akhtar, 698 F.3d at 1212 (quoting Shucker v. Rockwood, 846 F.2d 1202, 1203-04
(9th Cir. 1988) (per curiam)).

IV. DISCUSSION

A. The Complaint Does Not Name Any Proper Defendants.

The Complaint is brought only against Defendant DOJ in its official capacity.
(Compl. 3.) As a state agency, Defendant DOJ is not a “person” subject to liability
under Section 1983. Maldonado v. Harris, 370 F.3d 945, 951 (9th Cir. 2004). In
addition, state agencies are protected by the Eleventh Amendment from suits for
money damages, Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989), unless the
state waives Eleventh Amendment immunity or Congress abrogates it, Douglas v.
Cal. Dep’t of Youth Auth., 271 F.3d 812, 817 (9th Cir. 2001). “The State of
California has not waived its Eleventh Amendment immunity with respect to claims
brought under § 1983 in federal court, and the Supreme Court has held that § 1983
was not intended to abrogate a State’s Eleventh Amendment immunity.” Brown v.
Cal. Dep’t of Corr., 554 F.3d 747, 752 (9th Cir. 2009). Accordingly, Defendant
DOJ is not a proper defendant, and must be omitted from any amended complaint.

In any amended Complaint, Plaintiff must identify the specific Defendants—
other than the DOJ—allegedly responsible for violating Plaintiff's federal or
Constitutional rights. Plaintiff must specify the capacity in which each Defendant
is sued. To the extent a Defendant is sued in his or her official capacity, he or she
only can be sued for prospective declaratory and injunctive relief, not money
damages. See Rounds v. Or. State Bd. of Higher Educ., 166 F.3d 1032, 1036 (9th
Cir. 1999) (“Ex Parte Young provided a narrow exception to Eleventh Amendment

immunity for certain suits seeking declaratory and injunctive relief against

5

 
Oo DH NN DB Wn BP WD PO

Oo NY NY NY NN NN HD PD OR HR Re me ea ea a
nN ND A BR WY KF DO OHH DN BR WH PO KF OC

 

 

unconstitutional actions taken by state officers in their official capacities.”) In
addition, Plaintiff must provide specific factual detail regarding each Defendant’s
acts and omissions that allegedly violated Plaintiffs federal or Constitutional rights.

99 66

“[L]abels and conclusions,” “a formulaic recitation of the elements of a cause of
action,” and “naked assertion[s]’ devoid of ‘further factual enhancement” are
insufficient. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).
Sufficient detail must be provided to give each Defendant fair notice of Plaintiff's
claim against him or her. See McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir.
1996) (affirming dismissal under Rule 8 where “one cannot determine from the
complaint who is being sued, for what relief, and on what theory, with enough
detail to guide discovery.”). In any amended complaint, Plaintiff should omit any

Defendant for whom Plaintiff cannot provide specific factual allegations regarding

his or her acts or omissions.

B. Plaintiff Cannot Challenge His Conviction Under Section 1983.

“Federal law opens two main avenues to relief on complaints related to
imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, anda complaint
under [Section 1983]. Challenges to the validity of any confinement or to
particulars affecting its duration are the province of habeas corpus; requests for
relief turning on circumstances of confinement may be presented in a § 1983
action.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam) (citations
omitted). A Section 1983 complaint must be dismissed pursuant to Heck v.
Humphrey if judgment in favor of the plaintiff would undermine the validity of his
conviction or sentence, unless the plaintiff can demonstrate that the conviction or
sentence already has been invalidated, either through state litigation or federal writ
of habeas corpus. 512 U.S. 477, 486-87 (1994). “[A] state prisoner’s § 1983
action is barred (absent prior invalidation)—no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

6

 
Oo CO ND nH BP WD NO

NH NY NY NY LY NY HD PD NOR He ee me me ese oe Lo
Oo nN Dn A FP WN K§ DO DOW DN WN BR WD BH KF |

 

 

conviction or internal prison proceedings)—if success in that action would
necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson v.
Dotson, 544 U.S. 74, 81-82 (2005).

Here, Plaintiff explicitly seeks reversal of his conviction on grounds that it
was obtained illegally. (Compl. 6.) As stated, supra Section II n.2, attached to the
Complaint as “evidence in support of Civil Rights Complaint” are Plaintiff's state
Petition for Writ of Habeas Corpus and evidence in support thereof. (See id. at 9-
120.) The Complaint states that Plaintiff has filed and is awaiting a response to his
writ of habeas corpus challenging the conviction associated with the Complaint.
(id. at 2.) As Plaintiffs conviction has not been set aside or reversed, Heck bars
any claims challenging the validity of Plaintiffs conviction. See Washington v.
L.A. Cty. Sheriff's Dep’t, 833 F.3d 1048, 1056 (9th Cir. 2016) (“[A]s with
affirmative defenses, a court may properly dismiss a Heck-barred claim under Rule
12(b)(6) if there exists an ‘obvious bar to securing relief on the face of the
complaint.””) (quoting ASARCO, LLC v. Union Pac. R.R., 765 F.3d 999, 1004 (9th
Cir. 2014)). The Heck-barred claims include: (1) the right to remain silent/Fifth
Amendment, (2) right to an attorney, (3) right to a fair trial, and (4) the request to
reverse Plaintiff's conviction. These claims should not be included in any amended
complaint. Plaintiff also should refrain from attaching his Petition for Writ of
Habeas Corpus and supporting evidence to any amended complaint, and instead

should include relevant allegations from such documents in the amended complaint.

C. The Complaint Does Not State a Cognizable Section 1983 Claim.

Section 1983 provides a cause of action against “every person who, under
color of any statute . . . of any State . . . subjects, or causes to be subjected, any
citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws....” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alterations in
original) (quoting 42 U.S.C. § 1983). The purpose of Section 1983 is “to deter state

7

 
Oo DHA ND HA BP WW NO

NO NO HN KL DN KD BD RO Rm ee a ea ea eg
Seok HR ESKRNRB CSR RBDBEBDHRAUS

 

 

actors from using the badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence fails.”
Wyatt, 504 U.S. at 161. To state a claim under Section 1983, a plaintiff must
allege: (1) a right secured by the Constitution or laws of the United States was
violated; and (2) the alleged violation was committed by a person acting under

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

1. The Complaint Does Not State a Claim for Violation of the
Rights to Life, Liberty, and the Pursuit of Happiness.

The Complaint’s assertion of a violation of Plaintiff’s rights to life, liberty,
and the pursuit of happiness is not cognizable. (Compl. 5.) “Those principles,
described in the Declaration of Independence, do not guarantee enforceable rights.”
Minyard v. Walsh, No. ED CV 13-00110 DSF (RZ), 2014 U.S. Dist. LEXIS 35371,
at *11 (C.D. Cal. Jan. 22, 2014), accepted, 2014 U.S. Dist. LEXIS 35368 (C.D. Cal.
Mar. 17, 2014). “The Declaration of Independence is an important historical
document, but it is not law.” Morgan v. County of Hawaii, No. 14-00551 SOM-
BMK, 2016 U.S. Dist. LEXIS 41063, at *72, 2016 WL 1254222, at *24 (D. Haw.

Mar. 29, 2016). This claim must be omitted from any amended complaint.

2. The Complaint Does Not State an Eighth Amendment Claim
for Plaintiff’s Conditions of Confinement.

The treatment a prisoner receives in prison and the conditions under which a
prisoner is confined are subject to scrutiny under the Eighth Amendment, which
prohibits cruel and unusual punishment. See Farmer v. Brennan, 511 U.S. 825, 832
(1994). “[W]hile conditions of confinement may be, and often are, restrictive and
harsh, they ‘must not involve the wanton and unnecessary infliction of pain.’”
Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006) (quoting Rhodes v.
Chapman, 452 U.S. 337, 347 (1981)). “In other words, they must not be devoid of

8

 
co DH NID NH SP WW YH

NO NO BD DN KH KO HN KR DR RRR Re ee ee ey
Oo NN OT FB WD NH |§ DOD OO Wn NH NF BP W PO KF OC

 

 

legitimate penological purpose, or contrary to ‘evolving standards of decency that
mark the progress of a maturing society.’”” Morgensen, 465 F.3d at 1045 (citation
omitted) (quoting Trop v. Dulles, 356 U.S. 86, 101 (1958)). “An institution’s
obligation under the eighth amendment is at an end if it furnishes sentenced
prisoners with adequate food, clothing, shelter, sanitation, medical care, and
personal safety.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982) (quoting
Wright v. Rushen, 642 F.2d 1129, 1132-33 (9th Cir. 1981)).

A prison official violates the Eighth Amendment when two requirements are
met: (1) “the deprivation alleged must be, objectively, ‘sufficiently serious,’; a
prison official’s act or omission must result in the denial of ‘the minimal civilized
measure of life’s necessities’”; and (2) subjectively, the prison official acted with
“deliberate indifference” to an inmate’s health or safety—that is, “the official
knows of and disregards an excessive risk to inmate health or safety; the official
must both be aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw the inference.”

Farmer, 511 U.S. at 834, 837 (citations omitted).

Objective Prong. The Complaint satisfies the objective prong because it
alleges that Plaintiff was held in his cell without being let out once for “over 100
days straight.” (Compl. 18.) This allegation can be construed as a claim for
prolonged deprivation of outdoor exercise, which can constitute a sufficiently
serious deprivation. See Lopez v. Smith, 203 F.3d 1122, 1133 (9th Cir. 2000)
(holding that deprivation of outdoor exercise for six-and-one-half weeks satisfied
the objective element of an Eighth Amendment claim).

Plaintiff also alleges that he was denied clothing, showers, hygiene products,
food, sleep, and water. (Compl. 5, 18.) These are “basic human needs” protected

by the Eighth Amendment. See Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th
Cir. 1986) (“Basic human needs” protected by the Eighth Amendment include

9

 
Oo A YQ HD A BP WD HNO

NY NY NH BH BD HN PD PR ROR Re ee a a a
ao NN ON SP YW NY KF DOD OO DWH DAD UA BR WW NH KY ]

 

 

“food, clothing, shelter, sanitation, medical care, and personal safety.”) However,
the Complaint does not contain sufficient allegations to allow the Court to conclude
that these deprivations were objectively sufficiently serious. If Plaintiff includes an
Eighth Amendment claim regarding these conditions in an amended complaint,
Plaintiff should add additional factual allegations, including their “circumstances,
nature, and duration.” See Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)
(“The circumstances, nature, and duration of a deprivation of these necessities must
be considered in determining whether a constitutional violation has occurred. The
more basic the need, the shorter the time it can be withheld.”) (quotations omitted).
Finally, Plaintiff alleges that he was subject to harassment: Defendant
threatened to prescribe Plaintiff false medication, to recommend him to a state
mental institution, and threatened him with sexual assault and genital mutilation.
(Compl. 5, 12, 18.) However, verbal harassment or abuse is not protected by the
Eighth Amendment. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987)
(“[V]erbal harassment or abuse . . . is not sufficient to state a constitutional
deprivation under 42 U.S.C. § 1983.”) (quoting Collins v. Cundy, 603 F.2d 825, 827
(10th Cir. 1979)). Similarly, the Eighth Amendment does not protect verbal sexual
harassment that does not involve physical contact. Austin v. Terhune, 367 F.3d
1167, 1171-72 (9th Cir. 2004). Plaintiff should omit the non-sexual verbal
harassment allegations from any amended complaint. Unless Plaintiff can add
factual allegations of physical contact in connection with the alleged sexual
harassment, he also should omit the sexual harassment allegations from any

amended complaint.

Subjective Prong. The Complaint fails the subjective prong because it
contains no allegations to support the inference that Defendant acted with
“deliberate indifference” to Plaintiff's health or safety. If Plaintiff files an amended

complaint with an Eighth Amendment claim concerning the conditions of

10

 
co Oo HN WD OH FR W NY

Bb NO BDO WN WN BP BO KN DR RRR Ry eR i eee
Oo NDB NH FP WO YH KF DOD O DO ID DB HN BP WW PHO KF OC

 

 

confinement, he must add sufficient allegations from which it can be inferred that
Defendant “demonstrate[s] a subjective awareness of the risk of harm” to Plaintiff.
See Castro v. County of Los Angeles, 833 F.3d 1060, 1068 (9th Cir. 2016) (quoting
Conn v. City of Reno, 591 F.3d 1081, 1096 (9th Cir. 2011).

3. The Complaint Does Not State an Eighth Amendment Claim
for Deliberate Indifference to Serious Medical Needs.

“The government has an ‘obligation to provide medical care for those whom
it is punishing by incarceration,’ and failure to meet that obligation can constitute
an Eighth Amendment violation cognizable under § 1983.” Colwell v. Bannister,
763 F.3d 1060, 1066 (9th Cir. 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 103—
05 (1976)). “To maintain an Eighth Amendment claim based on prison medical
treatment, an inmate must show ‘deliberate indifference to serious medical
needs.”” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle, 429
U.S. at 104). A plaintiff must allege sufficient facts to satisfy a two-prong test:

(1) an objective standard—the existence of a serious medical need; and (2) a
subjective standard—deliberate indifference. Colwell, 763 F.3d at 1066.

A “serious medical need” exists if “failure to treat a prisoner’s condition
could result in further significant injury or the ‘unnecessary and wanton infliction
of pain.’” Jett, 439 F.3d at 1096 (citing MeGuckin v. Smith, 974 F.2d 1050, 1059
(9th Cir. 1992), overruled in part on other grounds by WMX Techs., Inc. v. Miller,
104 F.3d 1133 (9th Cir. 1997) (en banc)). Neither result is the type of “routine
discomfort [that] is ‘part of the penalty that criminal offenders pay for their
offenses against society.’”” McGuckin, 974 F.2d at 1059 (alteration in original)
(quoting Hudson v. McMillian, 503 U.S. 1, 9 (1992)). “The existence of an injury
that a reasonable doctor or patient would find important and worthy of comment or
treatment; the presence of a medical condition that significantly affects an

individual’s daily activities; or the existence of chronic and substantial pain are

1]

 
Oo Aa nN HD OT BP WD HNO

Bo NO WN BPO BP HN HN KH RR we Ry ey ye
Oo YN WB WA BP W NO fF COT OO WOH DR WA BP WO HO KY OC

 

 

examples of indications that a prisoner has a ‘serious’ need for medical treatment.”
MceGuckin, 974 F.2d at 1059-60.

The subjective “deliberate indifference” prong “is satisfied by showing (a) a
purposeful act or failure to respond to a prisoner’s pain or possible medical need
and (b) harm caused by the indifference.” Jett, 439 F.3d at 1096. Deliberate
indifference may be manifested “when prison officials deny, delay or intentionally
interfere with medical treatment,” or in the manner “in which prison physicians
provide medical care.” McGuckin, 974 F.2d at 1059. However, deliberate
indifference is met only if the prison official “knows of and disregards an
excessive risk to inmate health or safety; the official must both be aware of facts
from which the inference could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference.” Farmer, 511 U.S. at 834. The
defendant “must purposefully ignore or fail to respond to the plaintiffs pain or
possible medical need for deliberate indifference to be established.” See

McGuckin, 974 F.2d at 1060.

Objective Prong. Here, two psychiatric reports attached as exhibits to the
Complaint satisfy the objective prong. (See Letter from Jack Rothberg, M.D.,
Ph.D. to the Honorable Leslie Swain, Judge of the Superior Court (Mar. 1, 2016),
ECF No. 1, at 31-33 (“March 1, 2016 Report”); Letter from Jack Rothberg, M.D.,
Ph.D. to Vicky Ourfalian, Deputy Alternate Public Defender (Aug. 18, 2016), ECF
No. 1, at 47-49 (“August 18, 2018 Report.”)) Specifically, the March 1, 2016
Report states that Plaintiff “demonstrates a significant thought disorder,” “was on
the suicide module in a suicide gown,” and “has an underlying psychotic process,
most likely bipolar.” (Mar. 1, 2016 Rep.) The August 18, 2016 Report states that
Plaintiff has a “significant mental illness,” is “delusional,” and “is suffering from
psychosis and experiences numerous delusional ideas which impair his thinking.”

(Aug. 18, 2016 Rep.) These statements are sufficient to allege a “serious medical

12

 
Oo CO HN HD A FP WO HPO FR

NO bo PHN NY NHN LP BP KH DR Rw Rm ee ee ee eH
oO NN ON BP WY YN KF DT Oo DN DB OH BP WW NYO KF CO

 

 

need.” See Lipsey v. Depovic, No. 1:18-cv-00767-JDP, 2019 U.S. LEXIS 129822,
at *9-10 (E.D. Cal. Aug. 2, 2019) (“The complaint alleges facts to support the
conclusion that plaintiff had a serious medical need—given his bipolar affective
disorder.”); Padilla v. Beard, No. 2:14-cv-1118 KJM-CKD, 2017 U.S. Dist.
LEXIS 11851, at *45—46 (E.D. Cal. Jan. 27, 2017) (“An inmate exhibiting
symptoms of psychosis has established a serious medical need for purposes of the

objective prong of a deliberately indifference claim.”).

Subjective Prong. Nonetheless, the Complaint does not contain sufficient
allegations from which it could be inferred that Defendant acted with “deliberate
indifference” to Plaintiffs health—that is, that Defendant was aware of and
purposefully failed to respond to Plaintiff's serious medical need. See Farmer, 511
US. at 834. Plaintiff alleges that Defendant misdiagnosed Plaintiff with multiple
mental illnesses. (Compl. 18.) However, “an inadvertent failure to provide

99 66

adequate medical care,” “negligence in diagnosing or treating a medical
condition,” and medical malpractice do not violate the Eighth Amendment.
Estelle, 429 U.S. at 105-06. Even gross negligence is insufficient to establish
deliberate indifference to serious medical needs. See Wood v. Housewright, 900
F.2d 1332, 1334 (9th Cir. 1990). If Plaintiff files an amended complaint with an
Eighth Amendment claim for deliberate indifference to serious medical needs, he

must correct this deficiency.

4. The Complaint Does Not State a First Amendment Access-
To-Courts Claim.
Prisoners have a constitutional right of access to the courts, protected by the
First Amendment right to petition. Silva v. Di Vittorio, 658 F.3d 1090, 1103 (9th
Cir. 2011). This right is limited to direct criminal appeals, habeas petitions, and
Section 1983 civil rights actions. Lewis v. Casey, 518 U.S. 343, 354 (1996). The

13

 
Oo wo NN DB A BP WW YH

NY NO WN WY WV HN PN PD DNR RR eRe
oO nN HD OH FSP W NY KF DO DWN DB NA BR WW HPO KF CO

 

 

right, however, “guarantees no particular methodology but rather the conferral of a
capability—the capability of bringing contemplated challenges to sentences or
conditions of confinement before the courts. . . . [I]t is this capability, rather than the
capability of turning pages in a law library, that is the touchstone” of the right of
access to the courts. Jd. at 356-57.

The Supreme Court has identified two categories of access-to-court claims.
Christopher v. Harbury, 536 U.S. 403, 412-13 (2002). The first category consists
of “forward-looking” claims, which allege that official action presently is frustrating
the plaintiff's ability to prepare and file a suit at the present time. Jd. at 413. The
object of “forward-looking” claims is to “place the plaintiff in a position to pursue a
separate claim for relief once the frustrating condition has been removed.” Jd. The
second category consists of “backward-looking” claims, which allege that due to
official action, a specific case “cannot now be tried (or tried with all material
evidence), no matter what official action may be in the future.” Jd. at 413-14.
These cases look “backward to a time when specific litigation ended poorly, or
could not have commenced, or could have produced a remedy subsequently
unobtainable.” Jd. at 414.

To state a claim for denial of access to the courts, a plaintiff must establish
that he or she suffered an “actual injury”—that is, “actual prejudice with respect to
contemplated or existing litigation, such as the inability to meet a filing deadline or
to present a claim.” Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.
2011) (quoting Lewis, 518 U.S. at 348-49). “Actual injury is a jurisdictional
requirement that flows from the standing doctrine and may not be waived.” Nev.
Dep’t of Corr., 648 F.3d at 1018. However, even if delays in providing legal
materials or assistance result in actual injury, they are “not of constitutional
significance” if “they are the product of prison regulations reasonably related to
legitimate penological interests.” Lewis, 518 U.S. at 362.

/I/

14

 
Oo CO NI DW WA BR WD PO —

N NY DN BD KN DD DD DR a a ia ae a
Oo NN A BPW NHN |§ DOD OO HFA HD WA BP WW PB KF OC

 

 

Here, Plaintiff alleges that Defendant denied him an attorney, reading and
writing materials, and legal resources. (Compl. 5, 12.) These sparse allegations are
insufficient to state a First Amendment access-to-courts claim. Plaintiff's
allegations are so threadbare that the Court cannot discern whether Plaintiff seeks to
assert a “forward-looking” or “backward-looking” access-to-courts claim. In
addition, the Complaint does not allege that Plaintiff suffered an “actual injury” due
to the alleged deprivations. If Plaintiff files an amended complaint with a First
Amendment access-to-court claim, Plaintiff must allege the underlying legal claim
he is or was prevented from pursuing, and how Defendant’s acts caused him “actual

injury” with respect to contemplated or existing litigation.

Vv. CONCLUSION

For the reasons stated above, the Court DISMISSES the Complaint WITH
LEAVE TO AMEND. Plaintiff is ORDERED to, within thirty days after the date
of this Order, either: (1) file a First Amended Complaint, or (2) advise the Court
that Plaintiff does not intend to file a First Amended Complaint.

The First Amended Complaint must cure the pleading defects discussed
above and shall be complete in itself without reference to the Complaint. See L.R.
15-2 (“Every amended pleading filed as a matter of right or allowed by order of the
Court shall be complete including exhibits. The amended pleading shall not refer to
the prior, superseding pleading.”). This means that Plaintiff must allege and plead
any viable claims in the First Amended Complaint again. Plaintiff shall not include
new defendants or new allegations that are not reasonably related to the claims
asserted in the Complaint.

In any amended complaint, Plaintiff should confine his allegations to those
operative facts supporting each of his claims. Plaintiff is advised that pursuant to
Rule 8, all that is required is a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the

15

 
Oo DA IN DB WA F&F WO HN =

DO NY NYO KN BD KN DN KD BRO RR a ea a ea ea ee
ao NN A Be WD NY KF DTD OO DW wy DW WwA BB WO PO KF OC

 

 

standard civil rights complaint form when filing any amended complaint, a
copy of which is attached. In any amended complaint, Plaintiff should identify the
nature of each separate legal claim and make clear what specific factual allegations
support each of his separate claims. Plaintiff strongly is encouraged to keep his
statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
cite case law, include legal argument, or attach exhibits at this stage of the
litigation. Plaintiff also is advised to omit any claims for which he lacks a sufficient
factual basis.

The Court explicitly cautions Plaintiff that failure to timely file a First
Amended Complaint, or timely advise the Court that Plaintiff does not intend
to file a First Amended Complaint, will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with court
orders pursuant to Federal Rule of Civil Procedure 41(b).

If Plaintiff no longer wishes to pursue this action in its entirety or with
respect to particular Defendants, he voluntarily may dismiss this action or particular
Defendants by filing a Notice of Dismissal in accordance with Federal Rule of Civil
Procedure 41(a)(1). A form Notice of Dismissal is attached for Plaintiff's
convenience.

Plaintiff is advised that this Court’s determination herein that the allegations
in the Complaint are insufficient to state a particular claim should not be seen as
dispositive of the claim. Accordingly, although the undersigned Magistrate J udge
believes Plaintiff has failed to plead sufficient factual matter in the pleading,
accepted as true, to state a claim for relief that is plausible on its face, Plaintiff is
not required to omit any claim or Defendant in order to pursue this action.

However, if Plaintiff decides to pursue a claim in an amended complaint that the
undersigned previously found to be insufficient, then pursuant to 28 U.S.C. § 636,
the undersigned ultimately may submit to the assigned District Judge a

recommendation that such claim may be dismissed with prejudice for failure to

16

 
So AN Dn BW YPN

NY NY NO NY NY WN HN HN Re Rey He Ree ie ee Le
OND On BPW DYNO KFK& DOD OO WN DA WNW BW PB KF OC]

 

 

state a claim, subject to Plaintiff's right at that time to file objections. See Fed. R.
Civ. P. 72(b); C.D. Cal. L.R. 72-3.

IT IS SO ORDERED.

DATED: August  , 2019 Vi

MARIA A. AUDERO
UNITED STATES MAGISTRATE JUDGE

17

 
